Title: To Thomas Jefferson from Ladevese, 18 February 1789
From: Ladavese, M.
To: Jefferson, Thomas


Le Vigan, 18 Feb. 1789. About two years ago he wrote TJ about a legacy to the poor of his church made by Francis Laurens, brother of Henry Laurens. TJ promised he would enclose Ladevese’s letter in one he would write “à Mademoiselle Laurents.” Does not doubt that TJ did so, but since there has been no response he asks TJ to write to Henry Laurens or his daughters advising them that they claim this legacy of 1200₶. “Nos pauvres sont en très grand nombre et nos moyens sont très foibles. J’ose vous assurer, Monsieur, que si par votre mediation vous pouvés nous procurer Le payement de ce don, vous fairés une bonne oeuvre. Je sais que votre grandeur Se plait à en faire de cette nature; puissiés vous en faire Longtems et Beaucoup.” [In postscript:] If the sum should have been paid and TJ could give advice of it, he would make a draft on Paris.
